VANDE WALLE,
Justice, dissenting.
I dissent. The majority opinion glosses over, by the use of overly strict definitions, the evidence that R.R. has a chemical-dependency problem. The majority opinion does not deny that R.R. has such a problem. It apparently concludes that if he does have such a problem it is an insufficient reason to refuse to transfer him to adult court because those words are not precisely listed in the statutes as reasons for not transferring. This conclusion is contrary to our conclusion in In Interest of A. D. L., 301 N.W.2d 380 (N.D.1981).
The juvenile court Act recognizes that juveniles may have problems which lead to or contribute to their delinquent acts. Thus Section 27-20-34, N.D.C.C., permits a juvenile to be transferred to adult court if, among other reasons, the court finds that there are reasonable grounds to believe that:
“(b) The child is not amenable to treatment or rehabilitation as a juvenile through available facilities;
“(c) The child is not treatable in an institution for the mentally retarded or mentally ill; ...”
Surely any concerned person by now is aware that juveniles as well as adults have alcohol or drug problems which lead to or contribute to their delinquent acts. Just as surely they are aware that juveniles are being treated in facilities for those problems within this State. The majority opinion apparently concludes that if R.R. has such a problem he nevertheless is not mentally ill and therefore does not come within the above-quoted statutory provision. If that is the position of the majority opinion it takes too narrow a view of our statutes. I am unwilling to concede that if the juvenile’s problem is due to drugs or alcohol for which he may receive treatment, our juvenile court Act does not allow for treatment of that problem as an alternative to transfer to adult court. A construction of our statutes that does not allow treatment for chemical dependency in lieu of transfer would show little respect on our part for the intent of the Legislature in attempting to rehabilitate juveniles and protect them from a permanent criminal record.
If we need apply over-technical definitions, then I would suggest the following: Section 27-20-34(l)(b)(4)(c) prevents transfer to adult court if the juvenile is treatable in an institution for the mentally retarded or. mentally ill; Chapter 25-03.1, N.D.C.C., provides for involuntary commitment of persons who require treatment, including mentally ill persons or a person who is an alcoholic or a drug addict (contrary to the impression given in the majority opinion); involuntary commitment for persons who require treatment may be to the State Hospital; the State Hospital is an institution for the mentally ill; therefore, R.R. is treatable in an institution for the mentally ill. Although such an approach may be labeled as simplistic, it is no more simplistic than ignoring the fact that R.R. has a chemical-dependency problem which may be corrected with treatment.
R.R.’s record is not good, but that record indicates R.R. has not been required, through involuntary-commitment procedures, to complete a program for persons who are chemically dependent. It is possible that such a program will not be successful in his instance. Our society will not be successful in attempting to rehabilitate all juveniles who are in trouble. However, un*45til we have tried for that with those means at our disposal, I am unwilling to concede failure. rehabilitation
Because the evidence indicates R.R. has a chemical-dependency problem and because he has not been required to complete a treatment program for that dependency, I would reverse the decision of the juvenile court and remand with instructions that involuntary-commitment procedures be instituted whereby R.R. will be committed to a public or private treatment facility for chemical dependency.
PAULSON, J., concurs.